FILED
                             NOT FOR PUBLICATION                             JUL 07 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE SANTOS MALTEZ PADILLA,                      No. 13-72942
AKA Jose Maltez, AKA Jose
Maltezpadilla, AKA Jose Anthony                  Agency No. A095-658-213
Maltezpadilla, AKA Jose Santos
Maltezpadilla,
                                                 MEMORANDUM*
               Petitioner,

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Jose Santos Maltez Padilla, a native and citizen of Nicaragua, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and

deny the petition for review.

      Maltez Padilla attached several documents to his opening brief and his filing

of May 15, 2015, some of which were not in the administrative record. We do not

consider the extra-record documents because our review is limited to the record

underlying the agency’s decision. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc). Further, to the extent Maltez Padilla is asking for prosecutorial

discretion in his filing of May 15, 2015, we lack jurisdiction over such a request.

See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      Maltez Padilla does not raise any challenge to the BIA’s dispositive finding

that he is ineligible for asylum and withholding of removal on the ground that his

2009 conviction is a per se particularly serious crime, nor does he raise any

challenges to the BIA’s rejection of CAT relief. See Martinez-Serrano v. INS, 94
F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in the

opening brief are deemed waived). Thus, we deny the petition as to his asylum,

withholding of removal, and CAT claims.




                                          2                                     13-72942
      Maltez Padilla’s challenges to his continued detention and the agency’s

denial of bond are not properly before us. See Leonardo v. Crawford, 646 F.3d
1157, 1160 (9th Cir. 2011) (noting entitlement to bond hearing for certain aliens

held in custody and setting forth procedure for challenging bond determinations).

Finally, Maltez Padilla’s motion for bond is denied; he may seek administrative

remedies. See id.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                    13-72942